Case 1:15-cv-00152-RGA Document 619 Filed 12/10/20 Page 1 of 19 PageID #: 45504




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

  BIO-RAD LABORATORIES, INC. and
  THE UNIVERSITY OF CHCAGO,
             Plaintiffs,
                                                C.A. No. 15-152-RGA
        v.
  10X GENOMICS, INC.,
             Defendant.


                           DEFENDANT’S OPENING BRIEF
                       IN SUPPORT OF ITS MOTION TO STAY
Case 1:15-cv-00152-RGA Document 619 Filed 12/10/20 Page 2 of 19 PageID #: 45505




                                               TABLE OF CONTENTS

 I.     INTRODUCTION ............................................................................................................. 1

 II.    FACTUAL BACKGROUND ............................................................................................ 4

 III.   ARGUMENT ..................................................................................................................... 7

        A.        Execution Of Judgment Should Be Stayed Pending Resolution Of 10X’s
                  Forthcoming Motion For Relief From Judgment................................................... 7

                  1.         Discovery In Massachusetts Contradicts Key Positions Bio-Rad Took In
                             The Present Case, And That Discovery Was Not Available In This Case
                             For 10X To Use In Rebuttal At Trial ......................................................... 7

                  2.         A Stay Is Appropriate .............................................................................. 11

        B.        Briefing On Ongoing Royalties Should Be Stayed Pending Further Discovery . 13

 IV.    CONCLUSION ................................................................................................................ 15




                                                                  ii
Case 1:15-cv-00152-RGA Document 619 Filed 12/10/20 Page 3 of 19 PageID #: 45506




                                                TABLE OF AUTHORITIES
 Cases
 Hologic, Inc. v. Minerva Surgical, Inc.,
   No. 15-1031, 2020 WL 5095442 (D. Del. Aug. 28, 2020) ...................................................... 13

 Husqvarna AB v. Toro Co.,
   No. 15-856-SLR, 2016 WL 5213904 (D. Del. Sep. 20, 2016) ............................................... 12

 Landis v. N. Am. Co.,
   299 U.S. 248 (1936) ........................................................................................................... 11, 13

 Telcordia Techs., Inc. v. Cisco Sys., Inc.,
   No. 04-00876-GMS (D. Del. Apr. 14, 2014) ........................................................................... 14

 Vectura Limited v. Glaxosmithkline LLC,
   No. 16-00638-RGA (D. Del. Sep. 12, 2019) (J. Andrews) ..................................................... 14

 Rules
 Fed. R. Civ. Proc. 6(b)(1) ............................................................................................................ 13

 Fed. R. Civ. Proc. 62(b) ............................................................................................................... 11




                                                                     iii
Case 1:15-cv-00152-RGA Document 619 Filed 12/10/20 Page 4 of 19 PageID #: 45507




 I.     INTRODUCTION

        Principles of equity and efficiency warrant a modest stay of this matter. Since the

 completion of trial in the present case in November 2018, 10X has obtained discovery in another

 case showing that the judgment in the present case was based on fraud and misrepresentation. 10X

 requests a modest stay of execution of the judgment in this case to gain access to the existing

 discovery showing fraud and to permit the resolution of proceedings under Rule 60 seeking relief

 from aspects of the judgment—and particularly the damages award—that were procured by

 systematic false and misleading statements at trial. 10X also respectfully requests a stay of briefing

 on ongoing royalties during the pendency of its motions to gain access to the same existing

 discovery that is highly relevant to the Court’s determination of such royalties.

        This case involves patents that were first asserted by RainDance against 10X. Then Bio-

 Rad acquired RainDance and replaced RainDance as Plaintiff in the present case. Discovery from

 Bio-Rad was extremely limited. At trial, Bio-Rad sought a 15% royalty based on, in part, the value

 of the RainDance portfolio. The jury found for Bio-Rad, and the Court entered an injunction. 10X

 appealed from this Court’s judgment to the Federal Circuit, which affirmed in part, reversed in

 part, and vacated in part. D.I. 613-1. 10X petitioned for rehearing en banc, but the Federal Circuit

 denied its petition. D.I. 612. The mandate then issued on November 12, 2020. D.I. 613. The

 damages award was left undisturbed based on the finding of infringement of a single patent with

 a worldwide damages award, even though the infringement finding was reversed as to two of the

 three asserted patents. By Federal Rule of Civil Procedure 62(a) and this Court’s order, execution

 on judgment proceeds has been stayed for 30 days after entry of judgment. See D.I. 608 at 1. Per

 Bio-Rad’s demand, 10X has agreed that absent action by this Court it will pay the judgment on

 December 15. Post-remand proceedings are likely to begin soon.

        After trial in this case, Bio-Rad first filed another case against 10X in this Court (C.A. No.


                                                   1
Case 1:15-cv-00152-RGA Document 619 Filed 12/10/20 Page 5 of 19 PageID #: 45508




 19-1699-RGA), voluntarily dismissed it, and then refiled it in the District of Massachusetts (C.A.

 No. 1:19-cv-12533-WGY) (“Massachusetts Case”). The Massachusetts Case presented some of

 the same issues as the present case because the rights to the asserted patents were obtained through

 the same acquisition of RainDance and Bio-Rad’s damages contentions rely on the 15% royalty

 rate from the present case. 10X thus sought discovery in the Massachusetts Case into Bio-Rad and

 its views of the RainDance portfolio and acquisition. While 10X is not yet permitted to provide

 the confidential details of the discovery, it has revealed the following:

           Bio-Rad knew and had specific and conclusive evidence that the 15% royalty
            rate it argued for at trial was not the reasonable rate even for the entire
            RainDance patent portfolio let alone the handful of patents from that portfolio
            that Bio-Rad asserted, including because it told the jury the opposite of its
            outside-of-litigation beliefs about comparable and non-comparable licenses;

           The Grant Thornton fair value analysis of certain assets acquired by Bio-Rad
            from RainDance was not, as Bio-Rad said at trial, merely a conservative
            accounting exercise and in fact reflected Bio-Rad’s specific analysis and beliefs
            regarding the appropriate royalty for a license to the entire RainDance portfolio;

           Bio-Rad’s assertions when attempting to bolster the value of the patents
            acquired from RainDance at trial in this case are the opposite of statements it
            made in the Massachusetts Case when attempting to defend against 10X’s
            antitrust claims in that case;

           Bio-Rad’s allegations that RainDance would be a perceived competitor based
            on RainDance’s alleged plans to enter the market, despite having no competing
            product in the market with 10X, were inconsistent with RainDance’s actual
            position and beliefs; and

           Contrary to Bio-Rad’s allegations in support of its injunction demand that 10X
            irreparably harmed Bio-Rad, discovery in the Massachusetts Case showed that
            Bio-Rad failed because of its own shortcomings, lack of investment in its
            products, and the inferiority of its product, not because of 10X.

 Before 10X will otherwise be forced to pay on the judgment in this case that was obtained through

 key testimony inconsistent with discovery that 10X did not have at trial, 10X asks merely for the

 opportunity to present the full set of facts to this Court under Rule 60. While some of the facts

 relevant to the Rule 60 proceedings are now public, Bio-Rad has not agreed that all such relevant


                                                   2
Case 1:15-cv-00152-RGA Document 619 Filed 12/10/20 Page 6 of 19 PageID #: 45509




 facts are not confidential and it has refused to allow 10X to use such discovery confidentially in

 the present case. Bio-Rad has been unwilling to agree to a cross-use provision, even one that would

 maintain the confidentiality protections of the information and would merely permit the use of

 confidential discovery in the present case. 10X’s cross-use proposal did not require that Bio-Rad

 waive any other objection to the use of the discovery from the Massachusetts Case that could be

 raised in the District of Delaware, nor would its implementation cause any burden or prejudice to

 Bio-Rad. Bio-Rad nevertheless refused to agree to any cross-use. 10X remains willing to agree to

 a bilateral cross-use, as the parties have agreed to in multiple prior cases, including before this

 Court.

          Because Bio-Rad has not been willing to reach an agreement on any use of documents from

 the Massachusetts Case in the present case, 10X is seeking the Court’s assistance. Because, absent

 action by this Court, 10X will need to pay the judgment by December 15, 2020, 10X respectfully

 requests a stay of execution of the judgment to gain access to the relevant discovery in this case,

 to allow briefing under Rule 60, and to permit this Court to decide whether to grant 10X relief

 from the judgment.

          10X is working expeditiously to obtain permission to use the relevant discovery in the

 present case. 10X has already moved in the District of Massachusetts to modify the protective

 order in that case to permit the use of the confidential materials from the Massachusetts Case in

 this Court. 10X also plans to move in this Court to compel production of the relevant information

 upon receiving guidance from the Court on the preferred procedures. See Ex. 1, Massachusetts

 Case, D.I. 197 (Dec 8, 2020, Motion to Modify Protective Order) (“Massachusetts Motion”); Ex. 2,

 Massachusetts Case, D.I. 198 (Dec. 9, 2020, Memorandum in Support) (“Massachusetts Memo.”).

 If 10X obtains permission to use the relevant documents in this case, 10X will promptly file a Rule




                                                 3
Case 1:15-cv-00152-RGA Document 619 Filed 12/10/20 Page 7 of 19 PageID #: 45510




 60 motion. The stay 10X seeks simply preserves the status quo while the discovery dispute and

 the Rule 60 dispute are resolved.

         The discovery that 10X seeks to use from the Massachusetts court or this Court is also

 relevant to the question of ongoing royalties that Bio-Rad has informed 10X it will be pursuing.

 Bio-Rad’s beliefs regarding the appropriate royalty rate for the entire RainDance portfolio, Bio-

 Rad’s beliefs about the comparability of other licenses, Bio-Rad’s post-verdict licenses, and the

 absence of competition between Bio-Rad and 10X due to Bio-Rad’s failings are all relevant to the

 post-verdict hypothetical negotiation between Bio-Rad and 10X that will be at issue. Bio-Rad has

 not agreed to the use of the relevant Massachusetts Case discovery in this case. Thus, 10X is

 seeking a stay to obtain permission to use the information that pertains directly to the upcoming

 briefing in this case.

         A stay pending resolution of these motions will avoid payment of the fraudulently obtained

 judgment and will streamline outstanding briefing.

 II.     FACTUAL BACKGROUND

         Plaintiffs asserted six microfluidics patents against 10X, three of which were ultimately

 presented to a jury. D.I. 559 at 2. As damages for the alleged infringement, Plaintiffs proposed a

 high 15% royalty rate allegedly for competitors based on allegedly comparable licenses. Ignoring

 over a dozen relevant licenses—including a license for the patents-in-suit with rates ranging from

 .25% to 3%—Plaintiffs’ damages expert relied on three cherry-picked licenses: a license from

 Applera to Bio-Rad with a 15% rate on sales of PCR instruments; a license from Caliper to

 RainDance with a 2% rate for non-competitive uses like RainDance’s and a hypothetical 15%

 competitive rate that RainDance never paid; and a license from AppliedBio to QuantaLife with a

 10-15% rate for reagents for PCR technology. D.I. 559 at 28-33. Two of the three licenses were

 Bio-Rad licenses produced in litigation late, when Bio-Rad took over the case. Relevant to this


                                                 4
Case 1:15-cv-00152-RGA Document 619 Filed 12/10/20 Page 8 of 19 PageID #: 45511




 motion, at trial, Bio-Rad adduced a battery of testimony meant to validate its reliance on the high

 15% rate for the handful of RainDance patents it asserted rather than the lower rates that the

 preponderance of licenses taught would have been correct. Of central importance to this theme,

 Bio-Rad told a story about how it bought RainDance knowing that it would terminate all of that

 company’s products because all it wanted—and all it paid for—was RainDance’s patent portfolio.

 Further, Bio-Rad put forward testimony that within the patent portfolio the most valuable patents,

 the ones it primarily paid for, were the asserted ones. Despite the extremely limited discovery that

 was allowed into Bio-Rad’s actual information about the RainDance patents, Bio-Rad was

 confronted at trial with a key piece of evidence that the 15% rate was simply not correct—a fair

 value analysis performed by Grant Thornton that appeared to place the value of the entire

 RainDance portfolio much lower than the value Bio-Rad asked the jury to assign to just the handful

 of RainDance patents asserted in this case. Bio-Rad responded by dismissing that analysis as

 somehow inconsistent with the reasonable royalty both because it was a mere accounting exercise

 and because the actual royalty rate it supposedly implied was much higher than the rate it expressly

 stated. Without meaningful discovery into the licenses and the valuation process and with

 discovery from Bio-Rad severely curtailed following its acquisition of RainDance, 10X was unable

 to effectively impeach Bio-Rad’s naked assertions and the jury was left free to accept them.

        After the jury returned a verdict in favor of Plaintiffs and post-trial motions were resolved,

 the Court entered final judgment in the amount of $34,475,069 on August 15, 2019. D.I. 582. That

 judgment included the jury verdict award of $23,930,718 based on a 15% rate; $8,341,368 in

 supplemental damages through the date of the verdict; and $2,202,983 in interest. Id. The Court

 also issued an injunction. D.I. 578. But it severed and stayed the issue of what rate, if any, applies

 to ongoing royalties and whether it applies to consumables for instruments already sold; the Court




                                                   5
Case 1:15-cv-00152-RGA Document 619 Filed 12/10/20 Page 9 of 19 PageID #: 45512




 reserved resolution of ongoing royalties issues pending appeal. D.I. 506 at 2; D.I. 578 at 5. 10X

 filed a supersedeas bond, which “remain[s] in full force and effect.” D.I. 605-1 at 1.

        In parallel to the appeal proceedings, 10X and Bio-Rad have been litigating a related patent

 infringement and antitrust action in the District of Massachusetts. In the Massachusetts Case, Bio-

 Rad has accused 10X of infringing certain patents to which—like the patents asserted in this case—

 Bio-Rad obtained exclusive rights when it bought RainDance. In the same case, 10X asserts patent

 infringement claims against Bio-Rad and also asserts that Bio-Rad has violated antitrust law

 including by buying RainDance, and aggregating the RainDance patent portfolio with the patents

 Bio-Rad already owned or controlled in order to anticompetitively raise the price of both of the

 combined portfolios. Discovery in that case has progressed while this case was on appeal before

 the Federal Circuit and it is continuing today. In connection with Bio-Rad’s claims for damages in

 that case, and in connection with 10X’s antitrust claims, 10X took discovery from Bio-Rad, key

 Bio-Rad personnel, numerous former Bio-Rad or former RainDance personnel, and from Grant

 Thornton and the former Grant Thornton principal who was responsible for the Grant Thornton

 analysis that Bio-Rad had dismissed during trial of this case. The discovery 10X has taken in

 Massachusetts—discovery that was not available to 10X in this case—contradicts the core

 assertions Bio-Rad made at trial in this case to support its 15% royalty rate. Discovery in the

 Massachusetts Case has revealed that Bio-Rad’s damages demand at trial in this case was a studied

 edifice of false and misleading claims that Bio-Rad’s concealment of myriad essential facts

 deprived 10X of important defenses for itself.

        Based on these discoveries, 10X intends to file a motion for relief from judgment pursuant

 to Federal Rules of Civil Procedure 60(b)(3) and 60(d) for fraud, misrepresentation, or misconduct

 by an opposing party. Because the evidence supporting the Rule 60 motion is presently subject to




                                                  6
Case 1:15-cv-00152-RGA Document 619 Filed 12/10/20 Page 10 of 19 PageID #: 45513




 a protective order in the District of Massachusetts, and because Bio-Rad has refused to agree that

 the information can be used in the present case, 10X has moved to modify the protective order in

 Massachusetts for permission to use the information in the present case. Exs. 1-2, Massachusetts

 Case, D.I. 197-98. 10X will also file a motion to compel production of the relevant information

 pending instructions from the Court about the Court’s preferred form and schedule of briefing.

        Gaining access to the documents 10X seeks is not burdensome. 10X already has the

 discovery. 10X merely needs permission to use it. Bio-Rad could at any time agree to the use of

 the discovery with a letter at zero cost to Bio-Rad. There is also no risk to Bio-Rad because 10X

 has proposed not that the discovery should be made public, but that it can be maintained under

 continuing confidentiality protections subject to further orders of the Court while being used in

 this proceeding.

        Bio-Rad’s refusal to agree to the use of existing discovery in the present case is contrary

 to Bio-Rad’s own insistence on cross-use over multiple cases. Bio-Rad even raised the issue of

 cross-use with this Court in another proceeding Bio-Rad filed against 10X, and this Court asked

 “wouldn’t that be a pretty easy thing to agree to.” Ex. 3, Case No. 18-01679-RGA, June 7, 2019,

 Scheduling Conference Tr. at 10. But it is Bio-Rad that now refuses to permit 10X to present the

 relevant evidence to this Court by attempting to cloak it in confidentiality protections of another

 case to avoid its pervasive false statements in this case from coming to light. That is not proper.

 III.   ARGUMENT

        A.      Execution Of Judgment Should Be Stayed Pending Resolution Of 10X’s
                Forthcoming Motion For Relief From Judgment

                1.      Discovery In Massachusetts Contradicts Key Positions Bio-Rad Took
                        In The Present Case, And That Discovery Was Not Available In This
                        Case For 10X To Use In Rebuttal At Trial

        Discovery in the Massachusetts Case revealed multiple examples of false and misleading



                                                  7
Case 1:15-cv-00152-RGA Document 619 Filed 12/10/20 Page 11 of 19 PageID #: 45514




 statements on key issues going to Bio-Rad’s damages claims in this case. For example, at trial in

 this case, Ms. Tumolo, Bio-Rad’s Executive Vice President, testified that “you can’t practically

 do single cell without using droplets.” Trial Tr. at 133:25-134:17. This was an attempted to bolster

 the value of the asserted patents, which Bio-Rad alleged covered droplets. It is now public that

 three Bio-Rad witnesses have testified to the opposite in Massachusetts. 1 Ex. 4, Lebofsky Dep.,

 9:19-21, 54:10-19 (“there are practical ways to do single-cell WTA 3' analysis without droplets”);

 see also Ex. 5, Trauzzi Dep., 99:8-100:6, 101:9-15 (“there have been practical ways to do single-

 cell without droplets”); Ex. 6, Chia Dep., 95:19-24 (“[T]here are practical ways that don’t use

 droplets to do library prep for single-cells.”). Ms. Tumolo also testified at trial in this case that the

 “whole [RainDance] acquisition we viewed as an intellectual property acquisition” and “the value

 of the IP was $87 million.” Trial Tr. 138:3-12, 165:19-166:3, 179:17-180:17. This testimony was

 contradicted in the Massachusetts case. Bio-Rad’s counsel also represented to this Court that when

 Ms. Tumolo was “looking at the company [RainDance],” she expected “we’re going to disable the

 products or whatever you do, you know, to stop selling them” and told the CEO and likely the

 Board “the products aren’t very good.” Trial Tr. 49:4-25. But Ms. Tumolo also contradicted this

 claim in Massachusetts. In particular, her testimony in the Massachusetts Case was that Bio-Rad

 had not decided to “phase out” the RainDance products “prior to acquisition,” contradicting the

 argument that she had decided to stop selling the RainDance products before the acquisition. Ex. 7,

 Tumolo Dep., 83:1-84:23.

         Ms. Tumolo also submitted a declaration in this case to support Bio-Rad’s injunction that


 1
   While Bio-Rad permitted certain Massachusetts discovery to be filed publicly with 10X’s
 Massachusetts Motion, including that cited in this motion, Bio-Rad continued to shield and
 withhold other relevant discovery as confidential. 10X is not seeking to have the confidential
 information made public. 10X seeks only the permission to use the information in this Court under
 continued confidentiality protections.


                                                    8
Case 1:15-cv-00152-RGA Document 619 Filed 12/10/20 Page 12 of 19 PageID #: 45515




 was fraught with inaccuracies. For example, Ms. Tumolo’s declaration stated that “Bio-Rad has

 placed many single cell systems with hundreds of ‘single cell’ customers.” ECF No. 516, ¶¶ 3-7.

 But Bio-Rad admitted in Massachusetts that “fewer than 100 distinct entities have purchased

 ddSEQ instruments,” which are Bio-Rad’s single cell instruments. Ex. 8 (Response to Request for

 Admission No. 2). Ms. Tumolo’s declaration also asserted that 10X harmed Bio-Rad, such as

 through its early market entry. ECF No. 516, ¶¶ 3-7. But Bio-Rad’s corporate witness in

 Massachusetts on lost sales was “not aware of lost sales” and testified that Bio-Rad did not “need

 10X to stop selling its WTA 3’ product in order to compete in the market.” Ex. 4, Lebofsky Dep.,

 91:17-23, 93:4-7; Ex. 9 (Ex. 1 Lebofsky Dep.); Ex. 10 (Sep. 14, 2020, email). Multiple witnesses

 also testified in Massachusetts to Bio-Rad’s failures to invest in research and development that

 would have been necessary to make competitive products. Mr. Lebofsky, Bio-Rad’s Associate

 Director of Advanced Research, testified in Massachusetts that he “did not feel that [Bio-Rad was]

 staffing for success” when ten people were on projects requiring thirty in November 2017. Ex. 4,

 Lebofsky Dep., 105:24-108:1, 140:12-141:18, 145:3-147:24, 151:17-24. The former Bio-Rad vice

 president in charge of ddSEQ, Dr. Agresti, was frustrated about “not setting the ddSEQ project up

 to succeed” and that Ms. Tumolo “wasn’t allocating enough resources.” Ex. 11, Agresti Dep.,

 7:13-18, 8:24-9:6, 80:13-81:5, 87:6-88:4, 90:11-21, 94:7-23, 99:1-25. Another Bio-Rad witness

 testified in Massachusetts that Bio-Rad did not make “a massive investment into the roadmap for

 ddSEQ,” but that 10X is “continually announcing and investing in new products[;] they are putting

 a massive amount of money into -- into R&D.” Ex. 5, Trauzzi Dep., 18:24-19:4, 20:21-21:20. Bio-

 Rad’s product has been unable to compete generally, not just against 10X’s product: the “best

 guess” of Bio-Rad’s Director of Marketing Strategy, Ms. Trauzzi, was that a third party’s product,

 Becton Dickinson’s Rhapsody, “has been more widely adopted than the [Bio-Rad] ddSEQ




                                                 9
Case 1:15-cv-00152-RGA Document 619 Filed 12/10/20 Page 13 of 19 PageID #: 45516




 platform.” Id., 59:2-5.

        As another example, Ms. Tumolo offered testimony in this case to minimize the Grant

 Thornton analysis as taking “a conservative point of view because this is an accounting exercise.”

 Trial Tr. 180:2-3. That is directly contrary to multiple sources in the Massachusetts Case

 confirming that the rates in the Grant Thornton analysis were accurate and conveyed Bio-Rad’s

 views. See, e.g., Ex. 12, DiPanfilo Dep., 9:6-11:23, 13:4-8, 18:12-19:11, 38:9-39:11 (Grant

 Thornton analysis “is part of our financials that are reported to the SEC” and IRS and that Bio-

 Rad would have attempted to provide complete, accurate, and truthful information); Ex. 13, Tr. of

 GT004182, 49:3-5 (“[W]e prefer the number to accurately reflect our thinking. And we’re trying

 to explain that to you.”).

        The foregoing are only examples about which Bio-Rad has permitted certain limited

 evidence to become public. Bio-Rad cherry-picked the evidence it provided to 10X before trial in

 this case, and it continues to try to prevent 10X from using the information 10X has now obtained

 in other cases that shows the extent of Bio-Rad’s false and misleading statements at trial in this

 Court. Thus, there are additional confidential facts that 10X seeks access to so that it can present

 the full scope of the misrepresentations to this Court. For example, an important dispute at trial in

 the present case was the reasonable royalty, and Bio-Rad offered argument and testimony that 15%

 was the reasonable royalty for a handful of RainDance-licensed patents. E.g., Trial Tr., 611:18-

 612:14 (expert: “the right royalty rates [sic] is 15% for competitors”), 1499:17-21 (closing: arguing

 there was a 15% rate for competitors). Discovery in the Massachusetts Case showed that Bio-Rad

 had actually concluded that the royalty rate for the entire RainDance patent portfolio was less than

 the rate Bio-Rad claimed for just a handful of those same patents in this case. Ex. 2, Massachusetts

 Memo. at 11-15. Discovery in Massachusetts has also revealed Bio-Rad’s outside-of-litigation




                                                  10
Case 1:15-cv-00152-RGA Document 619 Filed 12/10/20 Page 14 of 19 PageID #: 45517




 belief that the license it has argued to the jury is comparable, the Applera license, is not

 comparable, and that at least one license that Bio-Rad argued to the jury is not comparable, the

 Life Technologies license, is the real comparator. Id., at 7. But Bio-Rad continues to assert

 information about its previous views on the rate is confidential and that 10X cannot use those facts

 even confidentially in this case. Bio-Rad adduced testimony at trial in this case that even though

 RainDance had no single cell or linked read products like 10X’s, it was going to “bring[] them and

 showed they planned on doing it in competition.” Trial Tr., 651:14-652:19. The evidence in the

 Massachusetts Case is again to the contrary, but the evidence itself is again subject to Bio-Rad’s

 confidentiality claim and Bio-Rad will not permit its use in this case.

                2.      A Stay Is Appropriate

        Federal Rule of Civil Procedure 62(b) authorizes the Court to stay execution of judgment

 where, as here, a bond is in effect. Rule 62(b) broadly states that “[a]t any time after judgment is

 entered, a party may obtain a stay by providing a bond or other security.” The Comments to the

 2018 Amendment reinforce that “[a] stay may be obtained under subdivision (b) at any time after

 judgment is entered.” The comments go on to explain that the language of the rule was changed to

 permit “a party” to obtain a stay instead of “an appellant,” and specifically that “a party may wish

 to secure a stay pending disposition of post-judgment proceedings after expiration of the automatic

 stay, not yet knowing whether it will want to appeal.” 10X wishes to secure a stay pending the

 disposition of the post-judgment proceedings that will commence shortly before this Court.

        This Court also has “the power to stay proceedings,” which “is incidental to the power

 inherent in every court to control the disposition of the causes on its docket with economy of time

 and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).

 “[T]he decision of whether to grant a stay rests within the sound discretion of the court through

 the exercise of judgment, ‘weigh[ing] competing interests and maintain[ing] an even balance.”’


                                                   11
Case 1:15-cv-00152-RGA Document 619 Filed 12/10/20 Page 15 of 19 PageID #: 45518




 Husqvarna AB v. Toro Co., No. 15-856-SLR, 2016 WL 5213904, at *1 (D. Del. Sep. 20, 2016).

 In determining whether to grant a stay, courts in this district typically consider (1) “whether

 a stay will unduly prejudice or present a clear tactical disadvantage to the non-moving party, i.e.,

 the balance of harms,” (2) “whether a stay will simplify the issues in question,” and (3) “whether

 a stay will promote judicial economy.” Id.

        First, the balance of harms favors a stay. Requiring 10X to satisfy a judgment procured by

 fraud and misrepresentation would cause gross inequity. Similarly, requiring 10X to pay on a

 judgment with no opportunity to be heard as to whether it was obtained by fraud based on the

 presently available evidence is also a significant harm. The stay is particularly warranted in this

 case because otherwise 10X is presently subject to a judgment based on these false statements with

 no access in the present case to much of the discovery that would permit 10X to show that falsity.

 By contrast, Bio-Rad suffers no undue prejudice or tactical disadvantage. Bio-Rad’s interest in

 collecting any proper award is fully protected by the bond 10X posted, which “remain[s] in full

 force and effect.” D.I. 605-1 at 1. The judgment provides for daily interest in the amount of $1,681

 per day, which more than compensates Bio-Rad for any delay. D.I. 582. The injunction also

 remains in place as further protection of Bio-Rad against any alleged non-monetary harm. As

 10X’s forthcoming Rule 60 motion will show,2 and as described briefly in the preceding section,

 relief from judgment is warranted, and there is no clear tactical disadvantage in permitting 10X to

 be heard before it pays on the judgment at issue. If a stay on execution remains in effect, Bio-Rad



 2
   10X has proceeded with diligence in filing for relief from judgment. 10X did not discover the
 underlying fraud, nor could it have, until well into discovery (which is still ongoing) in the District
 of Massachusetts Case. 10X then began the process of meeting and conferring with Bio-Rad, and
 after determining Bio-Rad would not agree to permit the evidence to be used in this case, moved
 in the District of Massachusetts and this Court to present the information here.




                                                   12
Case 1:15-cv-00152-RGA Document 619 Filed 12/10/20 Page 16 of 19 PageID #: 45519




 would be in no worse position than it is in now—and “a district court does not abuse its discretion

 by extending a stay to maintain the status quo.” Hologic, Inc. v. Minerva Surgical, Inc., No. 15-

 1031, 2020 WL 5095442, at *1 (D. Del. Aug. 28, 2020).

        Additionally, a stay would simplify the issues and promote judicial economy. If judgment

 is executed and the Court determines relief from judgment is warranted, it would then have to

 direct the parties through the process of clawing back and redistributing the judgment. There will

 be additional efficiencies to staying judgment pending resolution of the Rule 60 proceedings

 because such proceedings can occur around the same time as the ongoing royalty briefing, which

 will likely involve some of the same discovery 10X seeks and some of the same issues. While

 there is no cost to staying execution, doing so offers the efficiency gain of streamlining the post-

 appeal proceedings.

        The Court should thus grant a stay of execution of judgment pending resolution of 10X’s

 forthcoming Rule 60 motion.

        B.      Briefing On Ongoing Royalties Should Be Stayed Pending Further Discovery

        The Court should stay briefing on ongoing royalties pending resolution of either 10X’s

 forthcoming Motion to Compel or 10X’s Massachusetts Motion to modify the protective order.

 For similar reasons to those described above, this Court has the power to manage its docket in the

 interest of efficiency and equity. See Landis, 299 U.S. at 254 (describing such inherent authority);

 see also Fed. R. Civ. Proc. 6(b)(1) (empowering court to extend time for good cause). Both those

 goals counsel in favor of a stay on briefing pending the resolution of either the motion to compel

 that is forthcoming in this case pending guidance from the Court on the preferred form and

 schedule of briefing, or proceedings to modify the protective order in the District of Massachusetts.

        As this Court has recognized, post-remand damages determination involves a post-verdict

 hypothetical negotiation analysis. Vectura Limited v. Glaxosmithkline LLC, No. 16-00638-RGA,


                                                  13
Case 1:15-cv-00152-RGA Document 619 Filed 12/10/20 Page 17 of 19 PageID #: 45520




 D.I. 362 at 13 (D. Del. Sep. 12, 2019) (J. Andrews). This analysis includes assessment of changed

 economic circumstances and any ‘“other post-verdict’ factor that would impact ‘what a

 hypothetical negotiation would look like after the prior infringement verdict.”’ Id. As described in

 the preceding section

         , discovery from Massachusetts related to the royalty rate, significance of the Grant

 Thornton analysis, and the value of the RainDance patents—whether it shows fraud or not—is

 relevant to the hypothetical negotiation that would occur between 10X and Bio-Rad. Bio-Rad has

 entered into a license with 1CellBio, a company making droplet products, after the verdict. Ex. 14

 Massachusetts Case, D.I. 74-7. Such post-verdict licenses are relevant to determining ongoing

 royalties, and 10X should be permitted to rely on the non-public information about the 1CellBio

 license and its terms. Telcordia Techs., Inc. v. Cisco Sys., Inc., No. 04-00876-GMS, D.I. 439 at 6-

 9 (D. Del. Apr. 14, 2014). The requested stay would permit the merits of the motion to compel or

 the Massachusetts Motion to be resolved before 10X needs to brief an issue to which the discovery

 is relevant.

         Information about Bio-Rad’s failed market position is also relevant to the hypothetical

 negotiation. While the hypothetical negotiation at trial was between RainDance and 10X, the post-

 verdict hypothetical negotiation would be between Bio-Rad and 10X. This is particularly relevant

 because at trial in the present case Bio-Rad’s expert witnesses and counsel relied upon a license

 with a “15 percent” rate “when there’s competition,” and “when there was non-competition was 2

 percent.” Trial Tr. 625:5-20, 1168:18-1169:24, 1499:17-21, 1501:7-21. If 10X and Bio-Rad are

 not competitors in the post-verdict hypothetical negotiation, Bio-Rad should no longer obtain the

 supposed competitor licensing rate. Thus, the evidence from Massachusetts is even more relevant

 now, is available at no additional cost, and should be allowed. In addition to the reasons in Section




                                                  14
Case 1:15-cv-00152-RGA Document 619 Filed 12/10/20 Page 18 of 19 PageID #: 45521




 III(A)(I) for why 10X and Bio-Rad do not compete, other evidence from the Massachusetts case

 confirmed the same, and only some of it is public. For example, Bio-Rad’s Director of Marketing

 Strategy, Ms. Trauzzi, testified in Massachusetts that “Bio-Rad to my knowledge has never had a

 significant presence in the single-cell NGS market” and has a market share “around 1 percent.”

 Ex. 5, Trauzzi Dep., 84:8-15. Ms. Tumolo testified at trial in this case that Bio-Rad would

 “leapfrog” 10X’s technology in 2019. D.I. 516, ¶¶ 3-7; Trial Tr., 134:18-135:15. But discovery in

 Massachusetts showed that no such new product was released; only a single new assay was

 released; and Bio-Rad was “falling short of what [they] were trying to achieve” with the project.

 Ex. 4, Lebofsky Dep., 147:10-13, 149:4-7; 149:15-150:15. 10X needs access to the full set of

 evidence from Massachusetts related to the market and competition to fairly defend against claims

 for an ongoing royalty, which have yet to be briefed.

         Not only would it be more efficient to stay briefing until the relevant facts have been

 introduced into this record, but it would also permit an equitable result. Proceeding before a full

 airing of the facts risks forcing 10X to pay royalties based on inaccurate and fraudulent

 representations. This Court should therefore grant 10X’s motion to stay briefing of ongoing

 royalties.

 IV.     CONCLUSION

         For the foregoing reasons, 10X respectfully requests that the Court stay execution of

 judgment pending resolution of motions for relief from judgment and that the Court stay briefing

 on ongoing royalties pending the resolution of the motion to compel or motion to modify the

 protective order.




                                                 15
Case 1:15-cv-00152-RGA Document 619 Filed 12/10/20 Page 19 of 19 PageID #: 45522




  Of Counsel:                                    RICHARDS, LAYTON & FINGER, P.A.

  ORRICK HERRINGTON &                            /s/ Frederick L. Cottrell, III
   SUTCLIFFE LLP                                 Frederick L. Cottrell, III (#2555)
                                                 Jason J. Rawnsley (#5379)
  E. Joshua Rosenkranz                           Alexandra M. Ewing (#6407)
  (jrosenkranz@orrick.com)                       920 North King Street
  Melanie L. Bostwick                            Wilmington, DE 19801
  (mbostwick@orrick.com)                         (302) 651-7550
  Elizabeth R. Moulton (emoulton@orrick.com)     cottrell@rlf.com
  51 West 52nd Street                            rawnsley@rlf.com
  New York, NY 10019-6142                        ewing@rlf.com
  (212) 506-5380

  TENSEGRITY LAW GROUP LLP                       Attorneys for 10X Genomics, Inc.

  Matthew Powers
  (matthew.powers@tensegritylawgroup.com)
  Azra Hadzimehmedovic
  (azra@tensegritylawgroup.com)
  Robert Gerrity
  (robert.gerrity@tensegritylawgroup.com)
  555 Twin Dolphin Drive
  Suite 650
  Redwood Shores, CA 94065
  (650) 802-6000



  DATED: December 10, 2020




                                            16
